Exhibit 10.3

ALLOS THERAPEUTICS, INC.

CONSULTANT AGREEMENT FOR

MARVIN JAFFE

 

THIS CONSULTANT AGREEMENT (“Agreement”) is entered into by and between Marvin
Jaffe, an individual (“Consultant”), and Allos Therapeutics, Inc., a Delaware
corporation (the “Company”), effective as of May 10, 2006 (“Effective Date”).

 

WHEREAS, the Company is a biopharmaceutical company currently focused on
developing and commercializing three innovative drugs for the treatment of
cancer: EFAPROXYN™ (efaproxiral), PDX (pralatrexate) and RH1 (collectively, the
“Products”);

 

WHEREAS, Consultant, having been involved with the Company since 1994 and
serving as a member of the Board of Directors, is a significant source of
knowledge and expertise about the Company’s business and its potential clinical
development and commercialization strategies for the Products;

 

WHEREAS, the parties have agreed that Consultant shall be retained as a
Consultant commencing as of the date that Consultant ceases to serve as a member
of the Company’s Board of Directors until December 31, 2007 to allow the Company
to retain the benefit of Consultant’s knowledge and expertise; and

 

WHEREAS, Consultant has tendered his resignation as a director effective
immediately prior to the Company’s 2006 annual meeting of stockholders to be
held on May 10, 2006 and the parties hereby desire to mutually agree upon the
terms and conditions of Consultant’s consulting relationship with the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed by and between the parties as follows:

 

1.                                      CONSULTING RELATIONSHIP.

 

1.1                               Consulting Services.  As part of the services
provided by Consultant to the Company pursuant to this Agreement, Consultant
will:

 

(a)                                  Advise and consult with the Company on
clinical development and regulatory strategies related to the Products; and

 

(b)                                  Advise and consult with the Company on
strategic planning;

 

(c)                                  Perform such other services which relate to
Consultant’s areas of expertise and which the Company’s executive officers
believe would be beneficial to the Company (collectively, the “Consulting
Services”).

 

1

--------------------------------------------------------------------------------


 

1.2                               Performance.  As and when requested from time
to time by the Company’s President and Chief Executive Officer, Paul L. Berns or
his delegates, Consultant agrees to provide services to the Company under this
Agreement. The time commitment required for consulting services under this
Agreement will generally not exceed 10 hours per month, although the time
commitment required during any specific monthly period may vary from the time
commitment required in other periods. Consultant will render the Consulting
Services to the best of his ability. The manner and means by which Consultant
chooses to perform the Consulting Services are in Consultant’s sole discretion
and control. Consultant agrees to exercise the highest degree of
professionalism, and to utilize his best efforts, skills, expertise and creative
talents in performing such Consulting Services. In performing Consulting
Services, Consultant agrees to provide his own equipment, tools and other
materials. Consultant shall perform his Consulting Services in a timely and
professional manner consistent with industry standards. Consultant agrees to
provide the Consulting Services at the times reasonably requested by the
Company; provided that, the Company will reasonably cooperate with Consultant in
the event that he has conflicts in connection with other obligations, whether
such obligations are work related or personal. Consultant may not subcontract or
otherwise delegate his obligations under this Agreement without the Company’s
prior written consent.

 

2.                                      COMPENSATION.

 

2.1                               Options.  In consideration of his agreement to
provide the Consulting Services hereunder, and subject to the approval of the
Compensation Committee of the Board of Directors, Executive will receive a non
qualified option to purchase 20,000 shares of the Company’s Common Stock under
the Company’s 2000 Stock Incentive Compensation Plan (the “2000 Plan”) at an
exercise price equal to the closing sale price of the Company’s Common Stock as
reported on the NASDAQ National Market on the date such options are approved by
the Compensation Committee of the Board of Directors. Such options will be
subject to the terms and conditions of the 2000 Plan, and will vest in eighteen
(18) equal monthly installments commencing July 1, 2006. Consultant shall not be
entitled to any additional compensation or benefits in connection with the
performance of such Consulting Services.

 

2.2                               Expenses.  Consultant shall receive, against
presentation of proper receipts and vouchers, reimbursement for direct and
reasonable out-of-pocket expenses incurred by him in connection with the
performance of services hereunder, according to the policies of the Company.

 

3.                                      INDEPENDENT CONTRACTOR STATUS.

 

Consultant’s relationship with the Company will be that of an independent
contractor and nothing in this Agreement should be construed to create a
partnership, joint venture, or employer-employee relationship. Consultant is not
the agent of the Company and is not authorized to make any representation,
contract, or commitment on behalf of the Company. Consultant will not be
entitled to any of the benefits which the Company may make available to its
employees. Because Consultant is an independent contractor, the Company will not
withhold or make payments for income taxes; social security; make unemployment
insurance or disability insurance contributions; or obtain workers’ compensation
insurance on Consultant’s behalf. Consultant agrees to accept exclusive
liability for complying with applicable state and federal

 

2

--------------------------------------------------------------------------------


 

laws governing self-employed individuals, including obligations such as payment
of taxes, social security, disability and other contributions based on
compensation paid to Consultant. Consultant hereby agrees to indemnify and
defend the Company against any and all claims for such taxes or contributions,
including penalties and interest.

 

4.                                      PROPRIETARY INFORMATION OBLIGATIONS.

 

4.1                               Proprietary Information.  Consultant agrees
during the Consulting Period and thereafter that he will take all steps
reasonably necessary to hold the Company’s Proprietary Information in trust and
confidence, will not use Proprietary Information in any manner or for any
purpose not expressly set forth in this Agreement, and will not disclose any
such Proprietary Information to any third party without first obtaining the
Company’s express written consent on a case-by-case basis. By way of
illustration, but not limitation, “Proprietary Information” includes (a) the
Company’s technology, including, but not limited to, discoveries, inventions,
research and development efforts, data, software, trade secrets, processes,
samples, media, gene sequences and/or cell lines (and procedures and
formulations for producing any such samples, media, gene sequences and/or cell
lines), mask works, chemical compounds, biological materials, vectors, viruses,
assays, plasmids, formulas, methods, product and know-how and show-how; and all
derivatives, improvements, additions, modifications, and enhancements to any of
the foregoing, including any such information or material created or developed
by Consultant under this Agreement (hereinafter collectively referred to as
“Developments”); and (b) information regarding plans for research, development,
new products, marketing and selling, merchandising, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (c) information regarding the skills and compensation of
employees and contractors of the Company. Notwithstanding the other provisions
of this Agreement, nothing received by Consultant will be considered to be
Company Proprietary Information if (i) it has been published or is otherwise
readily available to the public other than by a breach of this Agreement;
(ii) it has been rightfully received by Consultant from a third party without
confidential limitations; (iii) it has been independently developed for
Consultant by personnel or agents having no access to Company Proprietary
Information; or (iv) it was known to Consultant prior to its first receipt from
the Company.

 

4.2                               Third Party Information.  Consultant
understands that the Company has received and will in the future receive from
third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and use it only for certain limited
purposes. Consultant agrees to hold Third Party Information in confidence and
not to disclose to anyone (other than the Company personnel who need to know
such information in connection with their work for the Company) or to use,
except in connection with Consultant’s work for the Company, Third Party
Information unless expressly authorized in writing by an officer of the Company.

 

4.3                               No Conflict of Interest.  Consultant agrees
during the term of this Agreement not to accept work or enter into a contract or
accept an obligation inconsistent or incompatible with Consultant’s obligations
under this Agreement or the scope of services rendered for the Company.
Consultant warrants that to the best of his knowledge, there is no other
existing contract or duty on Consultant’s part inconsistent with this Agreement,
unless a copy of such contract or a description of such duty is attached to this
Agreement as Exhibit A. Consultant

 

3

--------------------------------------------------------------------------------


 

further agrees not to disclose to the Company, or bring onto the Company’s
premises, or induce the Company to use any confidential information that belongs
to anyone other than the Company or Consultant.

 

4.4                               Disclosure of Work Product.  As used in this
Agreement, the term “Work Product” means any development, whether or not
patentable, and all related know-how, designs, trademarks, formulae, processes,
manufacturing techniques, trade secrets, ideas, artwork or other copyrightable
or patentable works. Consultant agrees to disclose promptly in writing to the
Company, or any person designated by the Company, all Work Product which is
solely or jointly conceived, made, reduced to practice, or learned by Consultant
in the course of any work performed for the Company (“Company Work Product”).
Consultant represents that any Work Product relating to Products or to the
Company’s business which Consultant has made, conceived or reduced to practice
as of the Effective Date has been disclosed in writing to the Company and
attached to this Agreement as Exhibit B. If disclosure of any such Prior Work
Product would cause Consultant to violate any prior confidentiality agreement,
Consultant understands that he is not to list such Prior Work Product in
Exhibit B but he will disclose a cursory name for each such invention, a listing
of the party(ies) to whom it belongs, and the fact that full disclosure as to
such Prior Work Product has not been made for that reason. A space is provided
in Exhibit B for such purpose.

 

4.5                               Ownership of Work Product.  Consultant agrees
that any and all developments conceived, written, created or first reduced to
practice in the performance of Consulting Services shall be the sole and
exclusive property of the Company.

 

4.6                               Assignment of the Company Work Product.
 Consultant irrevocably assigns to the Company all right, title and interest
worldwide in and to Company Work Product and all applicable intellectual
property rights related to Company Work Product, including without limitation,
copyrights, trademarks, trade secrets, patents, moral rights, contract and
licensing rights (the “Proprietary Rights”). Except as set forth below,
Consultant retains no rights to use Company Work Product and agrees not to
challenge the validity of the Company’s ownership in Company Work Product.
Consultant hereby grants to the Company a non-exclusive, royalty-free,
irrevocable and world-wide right, with rights to sublicense through multiple
tiers of sublicensees, to distribute, reproduce, make derivative works of,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import and offer for sale any
Prior Work Product incorporated or used in Company Work Product for the purpose
of developing and marketing Company products, but not for the purpose of
marketing Prior Work Products separate from Company products.

 

4.7                               Waiver or Assignment of Other Rights.  If
Consultant has any rights to Company Work Product that cannot be assigned to the
Company, Consultant unconditionally and irrevocably waives the enforcement of
such rights, and all claims and causes of action of any kind against the Company
with respect to such rights, and agrees, at the Company’s request and expense,
to consent to and join in any action to enforce such rights. If Consultant has
any right to Company Work Product that cannot be assigned to the Company or
waived by Consultant, Consultant unconditionally and irrevocably grants to the
Company during the term of such rights, an exclusive, irrevocable, perpetual,
worldwide, fully paid and royalty-free license, with rights to sublicense
through multiple levels of sublicensees, to reproduce, create derivative works

 

4

--------------------------------------------------------------------------------


 

of, distribute, publicly perform and publicly display by all means now known or
later developed, such rights.

 

4.8                               Assistance.  Consultant agrees to cooperate
with the Company or its designee(s), both during and after the term of this
Agreement, in the procurement and maintenance of the Company’s rights in Company
Work Product and to execute, when requested, any other documents deemed
necessary by the Company to carry out the purpose of this Agreement. Consultant
agrees to execute upon the Company’s request a signed transfer of copyright to
the Company in the form attached to this Agreement as Exhibit C for all Company
Work Product subject to copyright protection, including, without limitation,
notes, sketches, drawings and reports.

 

4.9                               Enforcement of Proprietary Rights.  Consultant
will assist the Company in every proper way to obtain, and from time to time
enforce, United States and foreign Proprietary Rights relating to Company Work
Product in any and all countries. To that end Consultant will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Proprietary
Rights and the assignment thereof. In addition, Consultant will execute, verify
and deliver assignments of such Proprietary Rights to the Company or its
designee. Consultant’s obligation to assist the Company with respect to
Proprietary Rights relating to such Company Work Product in any and all
countries shall continue beyond the termination of this Agreement, but the
Company shall compensate Consultant at a reasonable rate after such termination
for the time actually spent by Consultant at the Company’s request on such
assistance.

 

4.10                        Execution of Documents.  In the event the Company is
unable for any reason, after reasonable effort, to secure Consultant’s signature
on any document needed in connection with the actions specified in the preceding
Sections 4.8 and 4.9, Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his agent and attorney in
fact, which appointment is coupled with an interest, to act for and in his
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by Consultant. Consultant hereby
waives and quitclaims to the Company any and all claims, of any nature
whatsoever, which Consultant now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.

 

5.                                      OTHER ACTIVITIES.

 

5.1                               Other Services.  Consultant is free to enter
any contract to provide services to other business entities, except any contract
which would tend to induce Consultant to violate this Agreement. Further, during
the term of this Agreement, Consultant will not, without the prior written
consent of the Company, perform any services related to the development,
preparation, manufacture, marketing or sale of any drugs or therapeutics that
may reasonably be considered to compete with any Products, whether on behalf of
his own interest or that of any other person or entity.

 

5

--------------------------------------------------------------------------------


 

5.2                               Noncompetition.  During and for a period of
one (1) year immediately following termination of this Agreement, Consultant
will not, directly or indirectly, without the prior written consent of the
Company:  own, manage, operate, join, control, finance or participate in the
ownership, management, operation, control or financing of, or be connected as an
officer, director, employee, consultant, partner, principal, agent,
representative, licensor, licensee or otherwise with, any business or enterprise
engaged in any business which is competitive or is preparing to be competitive
with the business of the Company (“Competitive Activity”). As used herein,
Competitive Activity will mean the development, manufacture, marketing, or sale
of any drugs or therapeutics that may reasonably be considered to compete with
any Products. Notwithstanding the above, Consultant will not be deemed to be
engaged directly or indirectly in any Competitive Activity if Consultant
participates in any such business solely as a passive investor in up to one
percent (1%) of the equity securities of a company or partnership, the
securities of which are publicly traded. During and for a period of one (1) year
immediately following termination of this Agreement, Consultant agrees not to
acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by him to be adverse or antagonistic to the
Company, its business or prospects, financial or otherwise.

 

5.3                               Noninterference with Business.  During and for
a period of one (1) year immediately following termination of this Agreement,
Consultant agrees not to directly or indirectly solicit or induce any Company
employee or independent contractor of the Company to terminate or breach an
employment, contractual or other relationship with the Company.

 

6.                                      TERM; TERMINATION.

 

6.1                               Term.  Unless sooner terminated in accordance
with this Section 6, the term of this Agreement shall commence on the Effective
Date and shall terminate on December 31, 2007. Notwithstanding the foregoing,
this Agreement shall automatically terminate immediately upon (i) Just Cause (as
defined below) or (ii) consummation of a Change in Control.

 

6.2                               Termination for Just Cause.  The Company may
terminate this Agreement immediately in its sole discretion for Just Cause. In
the event the Company terminates this Agreement pursuant to this Section 6.2,
the unexercised portion of Dr. Jaffe’s then outstanding stock options, including
all vested and unvested shares, shall be immediately forfeited and shall no
longer be exercisable. The Company shall reimburse Consultant for any business
expenses that were incurred but not reimbursed as of the date of termination. As
used in this Agreement, “Just Cause” shall mean the occurrence of one or more of
the following: (i) Consultant’s conviction of a felony or a crime involving
moral turpitude or dishonesty; (ii) Consultant’s participation in a fraud or act
of dishonesty against the Company; (iii) Consultant’s intentional and material
damage to the Company’s property; (iv) Consultant’s material breach of any
provision of this Agreement that is not remedied by Consultant within fourteen
(14) days of written notice of such breach from the Board of Directors, or (v)
Consultant’s failure to perform the Consulting Services in accordance with
Section 1.2 hereof at the times reasonably requested by the Company.

 

6.3                               Termination by Consultant.  Consultant may
terminate this Agreement at his convenience upon ten (10) days prior written
notice to the Company. In the event the Consultant terminates this Agreement
pursuant to this Section 6.3, (i) the vesting of any unvested options to

 

6

--------------------------------------------------------------------------------


 

purchase the Company’s common stock granted to Consultant shall cease on the
date of termination, and (ii) the period during which Consultant’s then
outstanding vested options may be exercised shall expire on the earlier of (A)
one year after the date of termination; or (B) March 30, 2008. In addition, the
Company shall reimburse Consultant for any business expenses that were incurred
but not reimbursed as of the date of termination.

 

6.4                               Termination by the Company without Just Cause.
 In the event that the Company terminates this Agreement without Just Cause,
then, notwithstanding anything contained in Consultant’s stock option agreements
to the contrary, (i) Consultant’s then outstanding stock options shall be
accelerated in full and such options shall become fully vested and exercisable,
and (ii) the period during which Consultant’s then outstanding options may be
exercised shall be extended until the earlier of (A) March 30, 2008; or (B) the
last date to which such exercisability may be extended without causing such
options to be subject to Section 409A(a)(1) of the Internal Revenue Code of
1986, as amended (the “Code”); provided, that, in no event shall such options be
exercisable after the expiration date of such options as set forth in the grant
notice and/or agreement evidencing such options. In addition, the Company shall
reimburse Consultant for any business expenses that were incurred but not
reimbursed as of the date of termination.

 

6.5                               Change in Control.  In the event that the
Company consummates a Change in Control (as defined herein) within twelve (12)
months of the Effective Date of this Agreement, then, notwithstanding anything
contained in Consultant’s stock option agreements to the contrary, (i) the
vesting of Consultant’s then outstanding stock options shall be accelerated in
full and such options shall become fully vested and exercisable in accordance
with the 2000 Plan, and (ii) in the event the surviving corporation or acquiring
corporation assumes Consultant’s stock options in accordance with the terms of
the 2000 Plan in connection with such Change in Control, the period during which
Consultant’s then outstanding options may be exercised shall be extended to the
earlier of: (A) twelve (12) months after the date of termination of this
Agreement; or (B) the last date to which such exercisability may be extended
without causing such options to be subject to Section 409A(a)(1) of the Code;
provided, that, in no event shall such options be exercisable after the
expiration date of such options as set forth in the grant notice and/or
agreement evidencing such options. As used in this Agreement, a “Change in
Control” is defined as; (a) a sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the assets of the Company (other than the transfer of the Company’s assets to a
majority-owned subsidiary corporation); (b) a merger or consolidation in which
the Company is not the surviving corporation (other than a merger or
consolidation in which shareholders immediately before the merger or
consolidation have, immediately after the merger or consolidation, greater stock
voting power); (c) a reverse merger in which the Company is the surviving
corporation but the shares of the Company’s common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (other than a reverse
merger in which shareholders immediately before the merger have, immediately
after the merger, greater stock voting power); or (d) any transaction or series
of related transactions in which in excess of 50% of the Company’s voting power
is transferred.

 

7

--------------------------------------------------------------------------------


 

6.6                               Termination of Company’s Obligations.
 Notwithstanding any provisions in this Agreement to the contrary, the Company’s
obligations, and Consultant’s rights pursuant to Sections 6.4 and 6.5 herein,
regarding acceleration of vesting and extension of the exercise periods for
Consultant’s stock options shall cease and be rendered a nullity immediately
should Consultant breach any term or provision of Section 4 or Section 5 of this
Agreement.

 

6.7                               Return of Company Property.  Upon termination
of the Agreement or earlier as requested by the Company, Consultant will deliver
to the Company any and all drawings, notes, photographs, memoranda,
specifications, samples, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Work
Product or Proprietary Information of the Company. Consultant further agrees
that any property situated on the Company’s premises and owned by the Company,
including work and storage areas or filing cabinets, is subject to inspection by
Company personnel at any time with or without notice.

 

7.                                      GENERAL PROVISIONS.

 

7.1                               Notices.  Any notices provided hereunder must
be in writing and will be deemed effective upon the earlier of personal delivery
(including personal delivery by facsimile), the third day after mailing by first
class mail, or the day following delivery by overnight courier, to the Company
at its primary office location and to Consultant at his address and facsimile
number as provided by Consultant to the Company in writing.

 

7.2                               Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
to the extent possible in conformance with the intent of the parties expressed
herein.

 

7.3                               Remedies.  Consultant’s duties regarding the
Company’s Proprietary Information will survive termination of his consulting
relationship with the Company and of this Agreement. Consultant acknowledges
that a remedy at law for any breach or threatened breach by his of the
provisions of Section 4 or Section 5 would be inadequate, and he therefore
agrees that the Company will be entitled to injunctive relief in case of any
such breach or threatened breach.

 

7.4                               Waiver.  If either party should waive any
breach of any provisions of this Agreement, he or it will not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

7.5                               Complete Agreement.  This Agreement, including
Exhibits A, B, and C, constitute the complete, final, and exclusive embodiment
of the entire agreement between Consultant and the Company with regard to the
subject matter contained herein. It is entered into without reliance on any
promise or representation, and it cannot be modified or amended except in a
writing signed by an officer of the Company and Consultant. Each party has
carefully read this Agreement, has been afforded the opportunity to be advised
of its meaning

 

8

--------------------------------------------------------------------------------


 

and consequences by his or its respective attorneys, and signed the same of his
or its own free will.

 

7.6                               Counterparts.  This Agreement may be executed
in two counterparts, each of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

7.7                               Headings.  The headings of the sections hereof
are inserted for convenience only and will not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

7.8                               Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Consultant
and the Company, and their respective successors, assigns, heirs, executors and
administrators, except that Consultant may not assign any of his duties
hereunder and he may not assign any of his rights hereunder without the written
consent of the Company, which will not be withheld unreasonably.

 

7.9                               Attorney Fees.  If either party brings any
action to enforce his or its rights hereunder, the prevailing party in any such
action will be entitled to recover his or its reasonable attorneys fees and
costs incurred in connection with such action.

 

7.10                        Choice of Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the law of the State of Colorado.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

 

MARVIN JAFFE,

ALLOS THERAPEUTICS, INC.

an Individual

a Delaware corporation

 

 

 

 

Sign:    /s/ Marvin Jaffe

 

By:

    /s/ Paul L. Berns

 

 

 

Paul L. Berns

 

 

President & Chief Executive Officer

 

 

Date:

   May 10, 2006

 

Date:

   May 10, 2006

 

 

For copyright registration purposes only, Consultant

 

must provide the following information:

 

Date of Birth:

 

 

Nationality or Domicile:

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFLICT OF INTEREST DISCLOSURE

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PRIOR WORK PRODUCT DISCLOSURE

 

1.                                      Except as listed in Section 2 below, the
following is a complete list of all Prior Work Product that have been made or
conceived or first reduced to practice by Consultant alone or jointly with
others prior to my engagement by the Company:

 

ý                                    No inventions or improvements.

 

¨                                    See below:

 

 

 

 

¨                                    Additional sheets attached.

 

2.                                      Due to a prior confidentiality
agreement, Consultant cannot complete the disclosure under Section 1 above with
respect to inventions or improvements generally listed below, the proprietary
rights and duty of confidentiality with respect to which Consultant owes to the
following party(ies):

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

¨                          Additional sheets attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT OF COPYRIGHT

 

For good and valuable consideration which has been received, the undersigned
sells, assigns and transfers to the Company, a Delaware corporation, and its
successors and assigns, the copyright in and to the following work, which was
created by the following indicated author(s):

 

Title:                                                            

 

Author(s):                                                                          

 

Copyright Office Identification No. (if any):                                

 

and all of the right, title and interest of the undersigned, vested and
contingent, therein and thereto.

 

Executed this                             day
of                                                   , 200       .

 

 

Signature:

 

 

 

 

 

 

 

Printed Name:

 

 

 

--------------------------------------------------------------------------------